Exhibit 10.3



FIRST AMENDMENT
This First Amendment, dated as of January 29, 2014 (this “Amendment”), to the
Credit Agreement, dated as of August 6, 2013 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among others,
COLONY FINANCIAL, INC. (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”) and
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement, and the Borrower has requested that the Credit Agreement
be amended as set forth herein;
WHEREAS, as permitted by Section 10.1 of the Credit Agreement, the
Administrative Agent is willing to agree to this Amendment upon the terms and
conditions set forth herein;


NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:
SECTION 1.Defined Terms. Unless otherwise defined herein, capitalized terms are
used herein as defined in the Credit Agreement as amended hereby.
SECTION 2.Amendments.
(i)The definition of “Permitted Warehouse Indebtedness” is hereby amended by
inserting “(any such pledge, a “Permitted Warehouse Equity Pledge”)” immediately
prior to the first semicolon contained therein.
(ii)Clause (m) of Section 7.3 of the Credit Agreement is hereby amended and
restated in its entirety as follows:
“(m) Liens securing Permitted Warehouse Indebtedness of the Borrower or any
Subsidiary incurred pursuant to Section 7.2(j), solely to the extent encumbering
(i) the Commercial Real Estate Debt Investments financed thereby or (ii) Capital
Stock of the Permitted Warehouse Borrower pursuant to a Permitted Warehouse
Equity Pledge;”
SECTION 3.Conditions to Effectiveness. This Amendment shall become effective on
the date on which the Administrative Agent shall have received a counterpart of
this Amendment, executed and delivered by a duly authorized officer of the
Borrower (the date on which such condition shall have been so satisfied, the
“First Amendment Effective Date”).
SECTION 4.Representations and Warranties. On and as of the date hereof, the
Borrower hereby confirms, reaffirms and restates that, after giving effect to
this Amendment (i) each of the representations and warranties set forth in
Section 4 of the Credit Agreement are true and correct in all material respects
on and as of the date hereof as if made on and as of such date (except that any
representations and warranties which expressly relate to an earlier date shall
be true and correct in all material respects as of such earlier date) and (ii)
no Default or Event of Default shall have occurred or be continuing on the date
hereof.
SECTION 5.Continuing Effect; No Other Amendments or Consents.
(a) Except as expressly provided herein, all of the terms and provisions of the
Credit Agreement are and shall remain in full force and effect. The amendments
provided for herein are limited to the specific subsections of the Credit
Agreement specified herein and shall not constitute a consent, waiver or
amendment of, or

        

--------------------------------------------------------------------------------

    

an indication of the Administrative Agent’s or the Lenders’ willingness to
consent to any action requiring consent under any other provisions of the Credit
Agreement or the same subsection for any other date or time period. Upon the
effectiveness of the amendments set forth herein, on and after the First
Amendment Effective Date, each reference in the Credit Agreement to “this
Agreement,” “the Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to “Credit Agreement,” “thereunder,” “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as amended hereby.


(b) The Borrower and the other parties hereto acknowledge and agree that this
Amendment shall constitute a Loan Document.


SECTION 6.Expenses. The Borrower agrees to pay and reimburse the Administrative
Agent for all its reasonable and documented out-of-pocket costs and expenses
incurred in connection with the preparation and delivery of this Amendment, and
any other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable and
documented out-of-pocket fees and disbursements of one counsel to the
Administrative Agent in accordance with the terms in the Credit Agreement.
SECTION 7.Counterparts. This Amendment may be executed in any number of
counterparts by the parties hereto (including by facsimile and electronic (e.g.
“.pdf”, or “.tif”) transmission), each of which counterparts when so executed
shall be an original, but all the counterparts shall together constitute one and
the same instrument.
SECTION 8.GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


[Remainder of page intentionally left blank.]



        

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.
COLONY FINANCIAL, INC.
By:    /s/ DARREN J. TANGEN        
Name: Darren J. Tangen
Title: Chief Financial Officer



        
Signature Page to First Amendment



--------------------------------------------------------------------------------

        

JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:     /s/ EVELYN CRISCI         
Name: Evelyn Crisci
Title: Vice President





Signature Page to First Amendment

